TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00665-CV


Primarily Primates, Inc., Stephen Rene Tello, Robert O. McNaughton, Timothy K.
Morgan, Kenneth E. O'Berg, Lou Griffin O'Neill, and Ruby Christine Stevens, Appellants

v.

Attorney General of Texas Greg Abbott, On Behalf of the Public Interest in Charity,
Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 85636, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants have filed an unopposed motion to dismiss this appeal, stating that they
have settled all of their claims in the lawsuit in the trial court.  We grant the motion and dismiss this
appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Dismissed on Appellants' Motion
Filed:   May 11, 2007